Citation Nr: 0308479	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  00-24 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for human immunodeficiency 
virus (HIV) related illness, currently evaluated as 30 
percent disabling.  
 
(The issue of entitlement to an increased rating for a 
bilateral flatfoot condition will be the subject of a later 
decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from January 1994 to 
September 1996.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an August 2000 rating decision rendered by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In April 2002, the veteran testified at a videoconference 
hearing before the undersigned Member of the Board.  A 
transcript of this hearing is associated with the claims 
folder.  

After a review of the claims folder, the Board has determined 
that further development of the evidence is necessary to 
adequately ascertain the severity of the veteran's service-
connected pes planus.  In this regard, the Board notes that 
it chose to undertake internal development of this case in 
December 2002 pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  In particular, VA medical records were 
obtained and associated with the claims folder.  A review of 
these records indicates that the veteran's pes planus may 
have increased in severity since his prior VA examination in 
June 2000.  Accordingly, the Board is undertaking additional 
development.  When development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903.  After providing the 
notice and reviewing any response thereto, the Board will 
prepare a separate decision addressing this issue.




FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim for an increase rating for 
his HIV infection and has notified him of the information and 
evidence necessary to substantiate this claim.

2.  The veteran's HIV related illness is manifested by 
recurrent constitutional symptoms, diarrhea, and weight loss.

3.  The evidence does not show AIDS with recurrent 
opportunistic infections or with secondary diseases 
afflicting multiple body systems.  Likewise, the evidence 
does not show HIV related illness with debility and 
progressive weight loss, without remission, or few or brief 
remissions.  


CONCLUSION OF LAW

The criteria for a disability rating of 60 percent, but no 
higher, for the veteran's HIV related illness is met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.88b, 
Diagnostic Code 6351 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board must consider the impact of 
the Veterans Claims Assistance Act of 2000 (VCAA) and VA 
implementing regulations on the veteran's claim for an 
increased rating for his HIV related illness.  38 U.S.C.A. 
§§ 5100-5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefits at issue is complete.  

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA 
is under an affirmative duty to obtain a claimant's pertinent 
service records.  The veteran's service medical records are 
associated with the claims folder.  Accordingly, the Board 
finds that the duty to assist the veteran in obtaining 
pertinent service records is satisfied.  

The duty to assist also requires that VA obtain all pertinent 
medical records.  Reports of VA examinations have been 
associated with the claims folder.  In addition, VA 
outpatient treatment records referenced by the veteran have 
been obtained and associated with the claims folder.  During 
the veteran's most recent hearing before the Board, he 
indicated that all of his treatment was provided by VA.  As 
VA has secured all medical records that the veteran has 
identified pertinent to these claims, VA's duty to assist the 
claimant in this regard is clearly satisfied.  See 38 
U.S.C.A. § 5103A.  

Additionally, VA has examined the veteran in conjunction with 
his claim. Accordingly, that aspect of the "duty to assist" 
is also satisfied.  Additionally, with regard to the severity 
of the veteran's HIV-related illness, the veteran's treating 
VA physician has submitted a March 2003 statement discussing 
the severity of this disability.  Likewise, the veteran has 
submitted a private medical opinion discussing the severity 
of his HIV-related illness.  The medical evidence, to include 
these recent statements as well as the prior VA compensation 
and pension examinations conducted in June 2000, is 
sufficient to rate his present HIV-related illness.    

VA is required to notify a claimant of which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran has been advised of the 
evidence that would be necessary for him to substantiate his 
claim, by means of various developmental letter from the RO, 
as well as a statement of the case and supplemental 
statements of the case that have been issued during the 
appellate process.  See 38 U.S.C. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In particular, in April 2001, the RO informed 
the veteran of the changes in the law brought forth by the 
VCAA.  He was informed of what the evidence must show to 
establish entitlement, what information was still needed from 
him, and what VA was doing to assist him in developing his 
claim.  The veteran has not alleged that any records of 
probative value that may be obtained and which have not 
already been associated with his claims folder are available.

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefit sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim have been satisfied. 


Evidentiary Background:  Service medical records show that 
the veteran was initially diagnosed with a human 
immunodeficiency virus (HIV) infection in July 1995 after 
returning from duty in Korea.  He was hospitalized in August 
1995 for initial evaluation of his HIV infection.  During 
this hospitalization, he participated in an HIV education 
program.  Subsequent outpatient service treatment records 
show complaints of nausea, vomiting, and diarrhea.  The 
veteran was given a medical retirement in September 1996 and 
placed on the Temporary Disability Retirement List (TDRL).  

In May 1997, the veteran underwent a TDRL evaluation at the 
Walter Reed Army Medical Center in Washington, D.C.  It was 
noted at that time that the veteran had no opportunistic 
infection secondary to his HIV diagnosis.  His CD4 count was 
365.  His HIV infection was noted to be asymptomatic and he 
was started on anti-retroviral therapy.  Diagnosis was HIV 
infection Walter Reed Stage 3.  

By means of a November 1997 rating action, service connection 
was established for the veteran's HIV infection.  A 
disability evaluation of 10 percent was awarded for this 
disability effective from November 13, 1997, the date of 
receipt of his claim for service connection.

In July 1998, the veteran developed diarrhea and cramps 
necessitating a change in his medication.  The veteran 
reported that his most recent CD4 was 548 with a "pretty 
good" viral load.  He denied a history of opportunistic 
infection and stated that he had generally done well.  He 
worked as a nursing assistant.  He reported that his normal 
weight was 200 pounds, but had been as high as 240 pounds.  
His present weight was recorded as 220 pounds.  He reported 
mild night sweats two to three times per week with no fever.  
He had no history of vision problems, headache, or thrush.  
He reported occasional diarrhea due to his medication.  This 
resolved with Imodium.  

In July 1999, the veteran sought treatment for a painful boil 
under his right arm.  He had experienced fever and chills for 
the two previous nights, but he denied any nausea, vomiting, 
diarrhea, or dizziness.  A right axilla abscess, fluctuant 
and tender with surrounding erythema and calor, was noted.  
No drainage was observed.  The boil was lanced.  Subsequent 
treatment records show that the veteran developed a large 
thickened area in his right axilla.  He reported that he got 
boils often and had another one arising on the right side.  
These had occurred on and off for years and were recently 
increasing with more weight lifting.  He was advised to apply 
warm compresses to both axillae.  An assessment of chronic 
hidradenitis suppurativa was rendered.  Subsequent outpatient 
records show continued treatment for recurrent hidradenitis 
with multiple incisions and drainage of boils.  In July 1999, 
the veteran's CD4 cell count was 277.  

In a statement received in October 1999, the veteran reported 
that his HIV infection had worsened.  He complained of 
headaches, nausea, depression, diarrhea, vomiting, and 
dizziness.  These symptoms occurred "nearly everyday."  It 
was difficult for him to hold his job at NAPA as his physical 
condition limited him to 25 hours or less per week.  

A November 1999 VA outpatient treatment record shows that the 
veteran complained of frequent diarrhea.  It was noted that 
the veteran had recently gained over 10 pounds and his weight 
was recorded as 229.  His CD4 cell count was 378.  A 
subsequent treatment record in December 1999 shows that he 
was still gaining weight.  His weight was recorded as 236 
pounds.  His chest was clear and his heart has a regular rate 
and rhythm.  In January 2000, his weight was 238 pounds.  

A March 2000 treatment record shows that the veteran's weigh 
was recorded at 239.5 pounds.  A subsequent treatment record 
dated that same month shows that his weight was 242.5 pounds.  
Laboratory findings show that his CD4 cell count was 370.  

In June 2000, the veteran was afforded a VA examination.  He 
complained of fevers, seats, and chills with diarrhea ten 
times per day.  The diarrhea affected his work.  He did not 
have any debility; however, he reported that he had lost 20 
pounds in the last month.  The examiner noted that the 
veteran was slightly obese.  The veteran was depressed 
without memory loss.  The veteran reported that his T cell 
counts were between 200 and 300.  There was no evidence of 
hairy cell leukoplakia, candidiasis, or lymphadenopathy.  A 
diagnosis of HIV positive with diarrhea was rendered.

In July 2000, the veteran sought treatment for flu-like 
symptoms with a 24 hour history of nausea and vomiting.  He 
also complained of feeling dizzy.  The veteran's height was 
recorded as 5 foot 11 inches and his weight was 232.8.    It 
was noted that the veteran had took his medication on an 
empty stomach and had experienced similar symptoms before.  
He had no fever, no chill, no abdominal pain, no shortness of 
breath, no headache, no arthralgias, and no myalgias.  The 
veteran's symptoms were felt to be likely due to his 
medication.  There were no other symptoms suggestive of a 
viral illness.  The veteran also received treatment for his 
hidradenitis suppurativa in July 2000.  A subsequent July 
2000 treatment record shows that the veteran's weight was 
237.6 pounds.  The veteran's CD4 count was 383 in July 2000.

An August 2000 VA progress note indicates that the veteran's 
weight was down to 237 from a high of 242.  His chest was 
clear and his heart had regular rate and rhythm without 
murmurs.  Despite medication, the veteran was still having 
diarrhea six times per day.  It was noted that he had been 
running stairs.

By rating action dated in August 2000, the RO assigned a 30 
percent disability evaluation for the veteran's HIV 
infection, effective from October 4, 1999.  In his November 
2000 substantive appeal, the veteran reported that his HIV 
infection resulted in recurring episodes of progressive 
weight loss, diarrhea, fatigue, and continuous medication 
that significantly limits his personal, social, and 
industrial capability. 

A January 2001 VA outpatient treatment record shows that the 
veteran weighted 218 pounds.  Despite taking medication, he 
continued to have persistent diarrhea with up to 8 stools per 
day.  He reported flu symptoms for the last week and also 
noted an increased in fatigue and some weight loss over a 
year.  He also had problems with short-term memory.  

In January 2001, the veteran testified at a hearing before a 
RO Decision Review Officer (DRO).  The veteran reported that 
he had problems with diarrhea and was constantly receiving 
medical treatment.  He reported that his weight had dropped 
from 242 pounds to 218 pounds.  It was hard for him to work 
due to his frequent diarrhea.  He worked for the VAMC as a 
medical supply technician.  His duties included walking all 
day pulling 250-pound metal carts with supplies on them to 
different areas of the hospital.  He complained of fatigue 
and weakness.  

VA outpatient treatment records dated from February 2001 to 
January 2003 show that the veteran continued to complain of 
arch pain, boils, and diarrhea.  Laboratory findings indicate 
that his CD4 cell count was 467 in February 2001.  Treatment 
records dated in October 2001 show that he sought treatment 
for various complaints included a boil, nausea, and vomiting.  
It was noted that he weighed 200 pounds.  

In April 2002, the veteran testified at a videoconference 
hearing before the undersigned Member of the Board.  His 
current problems included night sweats, fatigue, diarrhea, 
depression, and nervousness.  He also missed work due to his 
HIV infection.  He reported weight loss and loss of hair. He 
reported that his current weight was 195 pounds.  He missed 
four to five days of work per month due to his service-
connected disabilities.  

A May 2002 VA outpatient treatment record shows that the 
veteran continued on a triple drug regimen for his HIV 
infection.  He complained of daily bouts of nausea, mostly in 
the morning, as well as diarrhea that was poorly relieved by 
Imodium.  He also had persistent night sweats two to three 
times per week.  He woke in the morning feeling weak and 
dizzy.  He also complained of fatigue, having difficulty 
completing his job duties.  He had lost about 35 pounds over 
the last three years.  The examiner noted that the veteran's 
CD4 had dropped and his viral load was not fully suppressed 
on his current regimen. 

In a July 2002 progress note, the veteran's VA physician 
noted that it was becoming very difficult for the veteran to 
work in central supply because of the physical labor 
involved.  His latest CD4, dated in May 2002, was noted to be 
335.  The veteran reported fevers, sweats, chills, and 
generalized weakness.  The veteran was advised to take a week 
off of work so that his boils could heal.  An HIV genotype 
was obtained which showed multiple drug-resistance mutations.  

In September 2002 the veteran weight was recorded as 221 
pounds.  In November 2002, a CD4 count of 339 was recorded.

In a March 2003 statement, the veteran's VA physician 
summarized his HIV disability.  It was noted that the 
veteran's CD4 counts ranged from 180-330 cell/mm3.  During 
the course of his treatment, he had rotated through a number 
of treatment regimens because of toxicities and side effects.  
These included incapacitating/voluminous diarrhea, 
hyperlipidemia, psychomotor disturbances, and genotypic 
resistance.  It was noted that he appeared to failing his 
current regiment of stavudine/lamivudine and tenofovir, with 
a recent decline in his CD4 and a rise in his viral load.  
Thus, his prognosis for long-term viral suppression and 
immune reconstitution was not good.  It was noted that the 
veteran's diarrhea was so severe that he inadvertently soiled 
himself at work and in the clinic resulting in profound 
embarrassment and lost days from work.  He had drenching 
night sweats secondary to uncontrolled HIV.  

In a March 2003 opinion, a private physician opined that a 
review of the veteran's medical records suggested that the 
veteran was suffering from on-going refractory constitutional 
symptoms attributed to his HIV infection.  These symptoms 
included unrelenting diarrhea, chronic refractory 
hidradenitis suppurativa, and weight loss.  It was opined 
that the veteran met the criteria for a 60 percent evaluation 
for VA purposes.    


Legal Criteria:  The 1945 Schedule for Rating Disabilities 
(Schedule) will be used for evaluating the degree of 
disability in claims for disability compensation.  The 
provisions of the rating schedule represent the average 
impairment in earning capacity in civil occupations resulting 
from those disabilities, as far as can be practicably be 
determined.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more nearly approximates the criteria required 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.  The basis of disability evaluations is the 
ability of the body as a whole or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although rating specialists are directed to review the 
recorded history of disability to make a more accurate 
evaluation, regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2; Francisco 
v. Brown, 7 Vet. App. 55 (1994).  

The veteran's HIV disability is rated under the criteria of 
38 C.F.R. § 4.88b, Diagnostic Code 6351.  Under these 
criteria, the 30 percent evaluation presently in effect is 
warranted for recurrent constitutional symptoms, intermittent 
diarrhea, and on approved medication; or is the minimum 
rating with T4 cell count less than 200, or Hairy Cell 
Leukoplakia, or Oral Candidiasis.  A 60 percent rating is 
appropriate for refractory constitutional symptoms, diarrhea, 
and pathological weight loss; or is the minimum rating 
following development of AID-related opportunistic infection 
or neoplasm.  Finally, AIDS with recurrent opportunistic 
infections or with secondary diseases afflicting multiple 
body systems; or HIV-related illness with debility and 
progressive weight loss, without remission, or few or brief 
remissions warrants a 100 percent evaluation.  38 C.F.R. § 
4.88b, Diagnostic Code 6351.  


Analysis:  The medical evidence of record shows that the 
veteran's CD-4 count has been consistently dropping in recent 
years.  Additionally, he has had a moderate amount of weight 
loss and complaints of diarrhea.  Although he has not 
exhibited any AIDS-related opportunistic infections or 
neoplasms as yet, his condition has clearly been worsening 
over the past several years.  Giving him the benefit of the 
doubt, the Board finds that his symptoms more nearly 
approximate the criteria for the 60 percent disability 
rating.  Therefore an increased evaluation is warranted.  38 
C.F.R. § 4.7.  

However, the Board finds that the schedular criteria for a 
100 percent rating are not met.  Despite being HIV positive, 
the evidence does not show that the veteran presently has 
acquired immune deficiency syndrome (AIDS) with recurrent 
opportunistic infections or with secondary disease afflicting 
multiple body systems.  Similarly, the evidence does not show 
HIV related illness with debility and progressive weight 
loss, without remission, or few or brief remission.  Despite 
having continuous symptoms of diarrhea and nausea with 
manifestations of hidradenitis suppurativa, the evidence does 
not show that the veteran's HIV infection results in 
debility.  The Board notes his various complaints of night 
sweats, fatigue, diarrhea, depression, and nervousness.  
While his employment was affected and he missed several days 
of work a month, the March 2003 statement from his treating 
physician indicates that the veteran continued to be 
presently employed.  Based on the foregoing, the Board finds 
that the evidence does not show debility and progressive 
weight loss, without remission, or with few or brief 
remissions, as contemplated by a 100 percent disability 
rating.  

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(2002).  There is no objective evidence that this service- 
connected disability presents such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

For the reasons stated above, the Board finds that the 
veteran meets or nearly approximate the criteria for a 
disability rating of 60 percent, but no higher, for his HIV 
related illness.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.88b, Diagnostic Code 6351 (2002).


ORDER

An increased evaluation of 60 percent rating for HIV-related 
illness is granted, subject to the controlling regulations 
governing the payment of monetary benefits.  


	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

